Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description; “7” as shown in Figure 1 of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Claim 6 has limitations directed to “a first threaded member,” a second threaded member,” and a “third threaded member.” While these features are also recited in paragraph 0008 of the Specification, the Specification doesn’t specifically point out what the specific features as numbered in the drawings corresponding, accordingly.
Examiner respectfully suggests Applicant to amend the specification to explicitly indicate what specific features correspond to the first, second and, third threaded member as claimed; or alternatively, state so in the next reply so that the record is clear.
Appropriate correction is required.
Claim Objections
Claims 4, 5, and 6 are objected to because of the following informalities:  
Claim 6, lines 15 and 16 cite "wherein no fastening means are provided between at a side of contact between the standoff and the surface of the section of ductwork” Examiner recommends amending the claim language to read “wherein no fastening means are provided site of contact between the standoff and the surface of the section of ductwork” or in another way to overcome objection.
Claim 6 recites the limitation "…the substantially central aperture of the standoff, said threaded member having…" It is respectfully recommended to amend the claim language to read "… the substantially central aperture of the plate member of the standoff.” for consistency in the claim language.
Claim 4 recites the limitation "… an outer surface of the ductwork section, said pivot rod…" in lines 9 to 10. It is respectfully recommended to amend the claim language to read "… an outer surface of theof ductwork, said pivot rod…” for consistency in the claim language.
Claim 4 recites the limitation "…the outer surface of the ductwork section…" in line 15. It is respectfully recommended to amend the claim language to read "…the outer surface of the  of ductwork…" for consistency in the claim language.
Claim 4 recites the limitation "…on the ductwork section in the absence…" in line 16. It is respectfully recommended to amend the claim language to read "…on the of ductwork in the absence…" for consistency in the claim language.
Claim 4 recites the limitation "…the standoff and the outer surface of the ductwork section” in lines 17 to 18. It is respectfully recommended to amend the claim language to read "…the standoff and the outer surface of the  of ductwork” for consistency in the claim language.
Claim 5 recites the limitation "…the standoff, said threaded member having…" in line 7. It is respectfully recommended to amend the claim language to read "…the standoff, said first threaded member having…" for consistency in the claim language.
Claim 6 recites the limitation "…of ductwork so that the pivot rod is received in the through opening of the first threaded member…" in lines 12 to 13. It is respectfully recommended to amend the claim language to read "…of ductwork so that the pivot rod of the damper plate is received in the central through opening of the first threaded member…" for consistency in the claim language.
Claim 6 recites the limitation "…a threaded end of the pivot rod, wherein no…" in lines 14 to 15.  It is respectfully recommended to amend the claim language to read "…a threaded end of the pivot rod of the damper plate, wherein no…" for consistency in the claim language.
Appropriate correction is required.
Claim interpretation
It is noted that independent claim 1 uses the language “fastener,” as opposed to “fastening means” in independent claims 4 and 6. With regards to “fastener,” one of ordinary skill in the art would understand a “fastener” to constitute a hardware device that mechanically joints or affixes two or more objects together, and creates a non-permanent joint, as per https://en.wikipedia.org/wiki/Fastener (attached)
Alternatively, the Applicant’s as-filed Specification (para. 0004) defines “fastening means” as including at least “rivets or spot welds.” Thus, it is understood that “fastening means” has a different scope in that it can encompass spot welds, i.e. a permanent joint, as opposed to “fastener.”


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 4 and 6 recite “fastening means,” which is defined in the as-filed Specification, paragraph 0004, as including at least spot welds or rivets.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…a damper of the ductwork assembly…" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend the claim language to read “…a damper of the ductwork damper assembly…” to overcome the rejection.
Claim 1 recites the limitation "…and the surface of the section of ductwork." in lines 7 to 8.  There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend the claim language to read "…and a surface of the section of ductwork” to overcome the rejection.
Dependent claims 2 and 3 are subsequently rejected.
Claim 4 recites the limitation "…a handle mounted on the end of the pivot rod…" in lines 12 to 13.  There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend the claim language to read "…a handle mounted on an end of the pivot rod…" to overcome the rejection.
Claim 6 recites the limitation "the threaded member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it’s presumed that “the threaded member” is a reference to “a first threaded member.” If this is the case, kindly amend “the threaded member” to read “the first threaded member.”
Claim 6 recites the limitation "and the surface of the section of ductwork." (emphasis added) in line 16.  There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend the claim language to read "and a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidweiler (US Patent No. 4193541) in view of Cho (Foreign Publication KR 100728701 B1).
It is noted that citations to Cho are references to the attached foreign patent translation.
Regarding claim 1, Scheidweiler teaches a standoff (30, frame) for a ductwork damper assembly (Figure 1), said standoff (30, frame) comprising: a plate member (40, plate portion) and first and second leg members (31, side walls; Figure 1) extending orthogonally from respective opposing sides of the plate member (Figure 1; column 3 lines 11 to 15: The frame 30 is preferably formed from a single piece of sheet metal formed to have side walls 31 supported in a spaced apart relation by a generally flat plate portion 40 having an aperture 41 through which passes the shaft 18), said plate member (40, plate portion) having an aperture (41, aperture) for receiving a pivot rod of a damper (18, shaft; Figure 1) of the ductwork assembly (Column 2 lines 52 to 60: Affixed to the shaft 18 as by rivets, not illustrated, is a generally circular damper plate 22 having diametrically disposed notches, not detailed in the drawing, which enable the damper plate 22 to rest in a closed position wherein the upper periphery of the damper plate 22, as it appears in FIG. 1, will rest upon a lower step 23 of the annular ring 16, while the lower periphery of the plate 22 will rest under a diametrically opposite upper step 25 of the ring 16.), wherein said standoff (30, frame) is adapted for mounting on an outer surface of a section of ductwork of the ductwork damper assembly (column 3 lines 15 to 23: The side walls 31 are formed with outwardly projecting flange portions 32 riveted to the housing 10 by means of rivets 34. It can be noted that the several flanges 32 are arranged to straddle the housing bead 13 with the result that some of the rivets 34 engage to the upper housing portion 14, while others of the rivets 34 engage the lower housing portion 12, thus securing the housing 10 against an inadvertent separation of its parts)…(omitted claim language)…
However, Scheidweiler does not expressly teach …(omitted claim language)…in the absence of fasteners at a site of contact between the first and second leg members and the surface of the section of ductwork.
In other words, although Scheidweiler teaches using fasteners and it would have been obvious to a person having ordinary skill in the art to try welding as an obvious variant to secure said standoff …(omitted claim language)… for mounting on an outer surface of a section of ductwork of the ductwork damper assembly in the absence of fasteners at a site of contact between the first and second leg members and the surface of the section of ductwork, Scheidweiler does not expressly teach said standoff is adapted for mounting on an outer surface of a section of ductwork of the ductwork damper assembly in the absence of fasteners at a site of contact between the first and second leg members and the surface of the section of ductwork.
Cho teaches  …(omitted claim language)… said standoff (120) is adapted for mounting on an outer surface of a section of ductwork (5) of the ductwork damper assembly (Figure 10) in the absence of fasteners at a site of contact between the first and second leg members (124) and the surface of the section of ductwork (5; page 8 line 47 to page 9 line 3 of attached translation: The inner bracket 120 is configured in a cross-sectional form having a duct contact portion 124 that is in close contact with the outer surface of the duct 5 at both ends of the channel portion 122, the both ends of the duct contact portion 124 is a duct (It is attached to the outer surface of 5) by spot welding and fixed. In addition, the inner bracket 120 has a damper shaft through hole 126 formed at a position corresponding to one end of the damper shaft 12, and is formed around the one end side of the damper shaft 12 from the outside of the inner bracket 120.) to attach the bracket to the outer surface (page 8 line 47 to page 9 line 3 of attached translation).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Scheidweiler to include in the absence of fasteners at a site of contact between the first and second leg members and the surface of the section of ductwork in view of the teachings of Cho, since doing so, as one of ordinary skill in the art would recognize, would create a permanent, physical connection between the standoff and the ductwork surface, offering the predicable benefit of a permanent, physical connection that results in high levels of strength and structural performance.
Regarding Claim 3, Scheidweiler as modified by Cho, discloses that the plate member (plate portion 40 of Scheidweiler) has a raised portion (31 and 42 of Scheidweiler) protruding in a direction perpendicular to a flat surface of the plate member (31, 42, and 44, are clearly shown in Fig. 1 as protruding in a direction perpendicular to 40. They are inherently “portions,” as claimed).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidweiler (US Patent No. 4193541) in view of Cho (KR 100728701 B1) as applied to claim 1 in further view of Alley (US Patent No. 3668999 A)
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising at least one gusset formed in a corner at which the first and/or second leg members are connected to the plate member.
Alley teaches at least one gusset (42, gusset plates) formed in a corner at which the first and/or second leg members (41, horizontal brackets) are connected to the plate member (14, outboard frame channels) to rigidify the outboard frame channel (column 2 line 70 to column 3 line 2: Energy absorbing blocks 40, fabricated from a tough resilient material such as butyl rubber, are mounted on horizontal brackets 41 which extend outwardly from the respective one of the outboard frame channels 14, and which are rigidified by gusset plates 42. The blocks 40 are in line to be impacted by the counterweights 38 under unusual conditions resulting from the occurrence of a sudden back pressure within the enclosure to which the gases normally are fed).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising at least one gusset formed in a corner at which the first and/or second leg members are connected to the plate member in view of the teachings of Alley to rigidify the outboard frame channel.
In other words, Alley teaches why one of ordinary skill in the art would want to apply a gusset plate between a horizontal plate and frame. Because the combined teachings teach a bracket that has a plate and first and second leg members, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the bracket with a gusset to yield the predictable result of increasing rigidity. 



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollender (US Publication No. 20090095106) in view of Cameron (US Patent No. 2230882).
Regarding claim 4, Hollender teaches a ductwork damper assembly (Figure 7), comprising: a section of ductwork (900, plenum); a damper plate (904, Fig. 7) attached to a pivot rod (700, planetary shaft), the damper plate pivotably mounted in the section of ductwork via the pivot rod (para. 0036), with an end of the pivot rod radially extending from the section of ductwork (Fig. 7); a standoff (800, bracket) comprising a plate member (802, lower support; Figure 3) and first (808, a side support) and second leg members (808; annotated Figure 3; paragraph 0034: The bracket 800 may be manufactured from a material such as metal or engineered plastic. The bracket 800 may be made from a single piece of material (for example, stamped in one piece from a single sheet of metal) and folded to obtain the desired shape. Alternately, the components of the bracket 800 may be manufactured separately and secured together via, for example, welding, screwing and/or soldering.) extending orthogonally from respective opposing sides of the plate member (Figure 3; paragraph 0032: The system may be supported by a bracket 800. One example of such a bracket 800 is shown in FIGS. 1-4. As shown in FIGS. 3 and 4, the bracket may include a lower support 802, a side support 808 and an end support 810), said plate member having a substantially central aperture (504, bore; paragraph 0032: The planetary gear 400 may go through a bore 504 in the lower support 802 and be attached to the bore 504 via a snap ring or retaining ring (not shown) located on the side of the lower support 802 opposite the planetary coupling 500.), said first and second leg members (808) of the standoff (800) in contact with an outer surface of the ductwork section (900, plenum; Figure 7; Figures 11a and 11b; alternative embodiment of prior art paragraph 0049: Referring to FIGS. 11a and 11b, an alternative embodiment of a motorized gear and coupling system is shown that is adapted to operate a damper. Motorized gear and coupling system 2000 generally comprises a worm gear/coupling 2200, planetary gear/coupling 1400 and motor 2100 that are mounted on a bracket 2800, a cable 2104 and a controller 2102. Bracket 2800 is mounted at a plenum 2010, such as a ceiling plenum for use in an HVAC system. Preferably, motorized gear and coupling system 2000 is mounted on plenum 2010, but may also be mounted on a nearby structure. A damper (not shown) is mounted within plenum 2010 to regulate airflow, and is operated by motorized gear and coupling system 2000.), said pivot rod (700, round shaft; abstract: The planetary shaft controls the movement of a damper between an open position permitting maximum airflow through the plenum, and a closed position restricting airflow through the plenum. A motor or gear-motor is positioned at the plenum for driving the worm shaft. The motor is controlled by a remotely located controller that includes a power supply for operating the motor. The controller is connected to the motor through a cable with a detachable electrical connection between the cable and the controller. Alternatively, the movement of the damper is controlled by a drive shaft, which connects the motor or gear motor directly to the damper without intervening gearing. The motor is positioned in the airflow of the plenum. The cable may extend through the plenum to a diffuser or other opening in the plenum for connection to the controller, or may exit through a hole formed in the plenum.) extending through the substantially central aperture (Figure 3; 504, bore  or aperture; paragraph 0032; paragraph 0037: Due to the size and the shape of the aperture 504 and set screws 502 (see FIG. 3) in the planetary coupling 500, planetary shafts 700 of different sizes and shapes may be accommodated. For example, the aperture 504 and set screws 502 (see FIG. 3) may accommodate a 0.25 or 0.375 inch square shaft. Alternately, the aperture 504 and set screws 502 (see FIG. 3) may accommodate 0.25 or 0.5 inch round shaft 700.) of the plate member (802, [AltContent: textbox (Hollender: Figures 3 and 7)]
    PNG
    media_image1.png
    562
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    503
    media_image2.png
    Greyscale
lower support); …(omitted claim language)…
However Hollender does not expressly teach a handle mounted on the end of the pivot rod in rotative fixed relation with the pivot rod; and a member threadably engaged on threads provided on the end of the pivot rod so as to bias the standoff against the outer surface of the ductwork section, the standoff being held on the ductwork section in the absence of any fastening means at a site of contact between the standoff and the outer surface of the ductwork section. 
In other words, despite Hollender teaching a damper operated by a shaft (abstract) and potential manual operation (paragraph 0004; Figure 7), it does not expressly teach the other limitations as claimed.
Cameron teaches a handle (35, handle) mounted on the end of the pivot rod (12; Figure 3; page 1 column 1 lines 35 to 42: Attached to the damper vane 1 are trunnions 8 and 9 which pass through openings in the pipe walls 5 and 6 and serve to support the vane for rotation about its center within the pipe. In this instance the trunnions 8 and 9 consist of rods flattened at their ends as shown at 11 and 12 and attached to the vane by means of rivets 13 and 14.) in rotative fixed relation with the pivot rod (page 1 column 2 lines 21 to 36: Cooperating with the dial 21 is a handle designated generally by the numeral 35 having an opening 36 adjacent one end complementary in shape to the outer end of the trunnion 9, that is, having spaced flat edges and intermediate curved edges so as to slide onto "the trunnion and be movable longitudinally of the axis of the trunnion. The handle has a finger 31 extending outwardly from the end nearest the opening 36 adapted to serve as a pointer and to cooperate with the score lines 32 on the rim to indicate the position of the damper vane. The handle is of such length as to extend outward radially a substantial distance beyond the dial and thus provide a portion 38 to be grasped by the operator in rotating the handle and the damper vane.); and a member (41, wing nut) threadably engaged on threads provided on the end of the pivot rod so as to bias the standoff (21, dial; page 1 column 1 line 54 to page 1 column 2 lines 5) against the outer surface of the ductwork section (page 2 column 2 lines 42 to 53:  A wing nut 41 or other nut is threaded onto the trunnion 9 engaging the threaded portions 17 and 18 and serves to press the handle against the dial and at the same time draw the damper against the washer 19, and the washer 19 against the inner side of the pipe wall 5, thus drawing all of the parts rigidly together so as to prevent vibration under the influence of pulsations in the air stream acting on the pipe and on the damper vane 7) to draw all of the parts rigidly together so as to prevent vibration under the influence of pulsations in the air stream acting on the pipe and on the damper vane (page 2 column 2 lines 42 to 53).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Hollender to include  a handle mounted on the end of the pivot rod in rotative fixed relation with the pivot rod; and a member threadably engaged on threads provided on the end of the pivot rod so as to bias the standoff against the outer surface of the ductwork section…(omitted claim language)… in view of Cameron to draw all of the parts rigidly together so as to prevent vibration under the influence of pulsations in the air stream acting on the pipe and on the damper vane; thereby yielding the predictable result of …(omitted claim language)… the standoff being held on the ductwork section in the absence of any fastening means at a site of contact between the standoff and the outer surface of the ductwork 
    PNG
    media_image3.png
    292
    403
    media_image3.png
    Greyscale
section.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US Patent No. 4646715 A) in view of Anderson (US Patent No. 2345997 A).
Regarding claim 5, Russell teaches a handle assembly (Figure 6) for a ductwork damper assembly (11, damper assembly; Figure 2; column 1 lines 11 to 16: Damper assemblies in ductwork include a movable damper capable of occluding the interior of the duct, a control shaft attached to the damper and extending through an opening in the duct to the exterior, a handle fitted onto the control shaft, and means for securing the handle onto the control shaft such as a nut), said handle assembly comprising: a standoff (37, securing member) …(omitted claim language)…, a first threaded member (35) received in the substantially central aperture of the standoff (Figure 7, 37; column 3 lines 7 to 19: The securing member 37, illustrated in FIGS. 4 and 5, is a right circular cylinder having a length which is shorter than the extension member 35. The shorter length of the securing member 37 allows the extension member 35 to protrude past the securing member and receive the handle 19. The securing member has a cavity 52 with sidewalls 53, 55 that extend longitudinally the length of the cylinder. The cavity 52 has a transverse configuration that corresponds to the transverse configuration of the connector portion and thus will matingly receive the connector portion 39. Accordingly, the cavity 52 has parallel flat sidewalls 53 that merge with oppositely disposed arcuate sidewalls 55.), said threaded member (35) having a central through opening (39, connector portion) and an external threading (41, shaft portion; column 2 lines 39 to 66: Referring to FIG. 3, the extension member 35 has a connector portion 39 and a shaft portion 41. The connector portion has two flat sides 43 that are parallel to one another and extend between an open end and a closed end. The thickness of the connector portion 39, as measured between the flat sides 43, is the same as the distance between the control shaft flat sides 25. The connector portion 39 has arcuate sides 45 extending between the flat sides. A threaded bore 47 extends longitudinally inward from the open end and receives the outer end portion of the control shaft 17. The diameter of the bore 47 is greater than the thickness of the connector portion 39. As a result, the bore 47 bifurcates the open end of the connector portion 39. The bore 47 is open on two sides, and has a third transverse configuration that is similar to the control shaft first transverse configuration of two oppositely facing arcuate sides. The arcuate sides of the bore 47 are threaded to matingly engage the threaded control shaft and to secure the extension member 35 onto the control shaft 17. Extending longitudinally outward from the closed end of the connector portion 39, in an integral manner, is the shaft portion 41. The longitudinal axis of the shaft portion 41 is coaxial with the longitudinal axis of the connector portion bore 47. The shaft portion 41 has flat sides 49 and arcuate sides 51 with a resultant fourth configuration that corresponds to the first transverse configuration of the control shaft 17), and a second threaded member (21, wing nut) having an internal threading and threadably received on the external threading of the first threaded member (41; Figure 6; column 3 lines 41 to 44: The handle 19 is assembled onto the extension member 
    PNG
    media_image4.png
    441
    374
    media_image4.png
    Greyscale
shaft portion 41 and secured in place against the securing member 37 by the wing nut 21).
    PNG
    media_image5.png
    223
    380
    media_image5.png
    Greyscale

However, Russell does not expressly teach …(omitted claim language)…a standoff which comprises a plate member and first and second leg members extending orthogonally from respective opposing sides of the plate member, said plate member having a substantially central aperture…(omitted claim language)…
Anderson teaches a standoff (4, circular plate) which comprises a plate member (6, resultant table) and first and second leg members (8, ears; Figure 3; page 1 column 1 line 55 to page 1 column 2 line 3: The plate 4 is provided with ears 8 for the passage of rivets 9 employed to firmly secure the plate to the pipe or duct) extending orthogonally from respective opposing sides of the plate member (Figures 3 and 4), said plate member (6, resultant table) having a substantially central aperture (page 1 column 1 lines 49 to 54: The device further comprises a circular plate 4 formed from suitable sheet metal and pressed to form on its inner face a recess 5 end resultant table 6 having a central bearing 7 through which the shaft 3 extends for rotatable movement therein.)…(omitted claim language)… so that the damper plate can be held in various partial open positions when desired, such positions of adjustment being discernable (page 1 column 1 lines 15 to 20: the damper plate 2 can be held in various partial open positions when desired, such positions of adjustment being discernable by the location of the pointer 25 between the "Open" and "Shut" position designations.).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Russell to include a plate member and first and second leg members extending orthogonally from respective opposing sides of the plate member, said plate member having a substantially central aperture in view of the teachings of Anderson so that the damper plate can be held in various partial open positions when desired, such positions of adjustment being discernable.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US Patent No. 4646715 A) in view of Anderson (US Patent No. 2345997 A) and Bluestone (Foreign Patent CA 2304996 C).
It is noted that citations to Bluestone are references to the attached foreign patent.
Regarding claim 6, Russell teaches a method of assembling a ductwork damper assembly (11, damper assembly; Figure 2; column 1 lines 11 to 16: Damper assemblies in ductwork include a movable damper capable of occluding the interior of the duct, a control shaft attached to the damper and extending through an opening in the duct to the exterior, a handle fitted onto the control shaft, and means for securing the handle onto the control shaft such as a nut) includes the steps (column 3 lines 20 to 45: The installation of the extension apparatus 33 onto a damper assembly control shaft 17 will now be explained with particular reference to FIGS. 6 and 7. It is desired to wrap the damper assembly 11 with a blanket of insulation 57 having a thickness that exceeds the length of the outer portion of the control shaft 17, thereby necessitating the use of an extension for the handle 19. The first step is to remove the wing nut 21 and the handle 19 from the damper assembly control shaft 17. Then, the extension member 35 is screwed onto the control shaft. When the open end of the extension member connector portion is near the damper section 13, or the control shaft 17 has reached the end of the extension member threaded bore 47, the extension member is aligned with the control shaft such that the respective extension member flat sides 43, 49 are flush with the respective control shaft flat sides 25. This alignment operation exposes the control shaft flat sides 25. Next, the securing member 37 is assembled onto the extension member 35 such that the shaft portion 41 extends through the cavity 52. The cavity flat sidewalls 53 of the securing member are adjacent to the shaft portion flat sides 49. The handle 19 is assembled onto the extension member shaft portion 41 and secured in place against the securing member 37 by the wing nut 21. Finally, the damper assembly 11 may be wrapped with insulation 57.) of 
a) providing a handle assembly (Figure 6), said handle assembly comprising a standoff (37, securing member)…(omitted claim language)… a first threaded member (35) of the standoff (Figure 7, 37; column 3 lines 7 to 19: The securing member 37, illustrated in FIGS. 4 and 5, is a right circular cylinder having a length which is shorter than the extension member 35. The shorter length of the securing member 37 allows the extension member 35 to protrude past the securing member and receive the handle 19. The securing member has a cavity 52 with sidewalls 53, 55 that extend longitudinally the length of the cylinder. The cavity 52 has a transverse configuration that corresponds to the transverse configuration of the connector portion and thus will matingly receive the connector portion 39. Accordingly, the cavity 52 has parallel flat sidewalls 53 that merge with oppositely disposed arcuate sidewalls 55), said threaded member (35) having a central through opening (39, connector portion) and an external threading (41, shaft portion; column 2 lines 39 to 66: Referring to FIG. 3, the extension member 35 has a connector portion 39 and a shaft portion 41. The connector portion has two flat sides 43 that are parallel to one another and extend between an open end and a closed end. The thickness of the connector portion 39, as measured between the flat sides 43, is the same as the distance between the control shaft flat sides 25. The connector portion 39 has arcuate sides 45 extending between the flat sides. A threaded bore 47 extends longitudinally inward from the open end and receives the outer end portion of the control shaft 17. The diameter of the bore 47 is greater than the thickness of the connector portion 39. As a result, the bore 47 bifurcates the open end of the connector portion 39. The bore 47 is open on two sides, and has a third transverse configuration that is similar to the control shaft first transverse configuration of two oppositely facing arcuate sides. The arcuate sides of the bore 47 are threaded to matingly engage the threaded control shaft and to secure the extension member 35 onto the control shaft 17. Extending longitudinally outward from the closed end of the connector portion 39, in an integral manner, is the shaft portion 41. The longitudinal axis of the shaft portion 41 is coaxial with the longitudinal axis of the connector portion bore 47. The shaft portion 41 has flat sides 49 and arcuate sides 51 with a resultant fourth configuration that corresponds to the first transverse configuration of the control shaft 17), and a second threaded member (21, wing nut) having an internal threading and threadably received on the external threading of the first threaded member (41; Figure 6; column 3 lines 41 to 44: The handle 19 is assembled onto the extension member shaft portion 41 and secured in place against the securing member 37 by the wing nut 21); 
b) mounting the handle assembly (Figure 6) on a pivot rod of a damper plate (15, damper) arranged in a section of ductwork (13, portion of the ductwork; column 1 lines 57 to 61: In FIG. 1, there is shown a damper assembly 11 in accordance with the prior art. The damper assembly 11, which is inserted into ductwork to control the flow of air, includes a portion or section of a duct 13, a damper 15, a control shaft 17, a handle 19 and a wing nut 21.) so that the pivot rod (17, control shaft) is received in the through opening (39, connector portion) of the first threaded member (35; column 3 lines 28 to 36: Then, the extension member 35 is screwed onto the control shaft. When the open end of the extension member connector portion is near the damper section 13, or the control shaft 17 has reached the end of the extension member threaded bore 47, the extension member is aligned with the control shaft such that the respective extension member flat sides 43, 49 are flush with the respective control shaft flat sides 25.); …(omitted claim language)… wherein no fastening means are provided between at a side of contact between the standoff (37, securing member) and the surface of the section of ductwork (column 3 lines 46 to 54: The use of the extension apparatus effectively extends the length of the control shaft beyond the insulation 57 so that the handle may be easily installed and rotated. The extension member 35, which effectively extends the length of the control shaft, is secured onto the control shaft 17 by the securing member 37. The handle is nonrotatably coupled onto the extension member shaft portion 41. Thus, as the handle is rotated, the extension member 35 rotates the control shaft 17.)
However, Russell does not expressly teach 
…(omitted claim language)… which comprises a plate member and first and second leg members extending orthogonally from respective opposing sides of the plate member, said plate member having a substantially central aperture, …(omitted claim language)…
and c) engaging a third threaded member on a threaded end of the pivot rod,
In other words, Russell does not expressly teach the shape of the standoff or a third thread member. 
Anderson teaches a standoff (4, circular plate) which comprises a plate member (6, resultant table) and first and second leg members (8, ears; Figure 3; page 1 column 1 line 55 to page 1 column 2 line 3: The plate 4 is provided with ears 8 for the passage of rivets 9 employed to firmly secure the plate to the pipe or duct) extending orthogonally from respective opposing sides of the plate member (Figures 3 and 4), said plate member (6, resultant table) having a substantially central aperture (page 1 column 1 lines 49 to 54: The device further comprises a circular plate 4 formed from suitable sheet metal and pressed to form on its inner face a recess 5 end resultant table 6 having a central bearing 7 through which the shaft 3 extends for rotatable movement therein.)…(omitted claim language)… so that the damper plate can be held in various partial open positions when desired, such positions of adjustment being discernable (page 1 column 1 lines 15 to 20: the damper plate 2 can be held in various partial open positions when desired, such positions of adjustment being discernable by the location of the pointer 25 between the "Open" and "Shut" position designations.).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Russell to include a plate member and first and second leg members extending orthogonally from respective opposing sides of the plate member, said plate member having a substantially central aperture in view of the teachings of Anderson so that the damper plate can be held in various partial open positions when desired, such positions of adjustment being discernable.	
Bluestone teaches and c) engaging a third threaded member (14) on a threaded end of the pivot rod (34; page 8 line 23 to page 9 line 18) to hold control shaft at the determined length (page 9 lines 8 to 11: Extension member 2 can be rotated by hand by turning shaft portion 6, or by using a flat head screw driver engaged in notch 18. Once the appropriate length has been determined, locking member 14 can be engaged (as shown in Fig1 and Fig 2) to hold control shaft 34 at the determined length, and to deter disengagement of control shaft 34 in threaded bore 8.)
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Russell to include and c) engaging a third threaded member on a threaded end of the pivot rod in view of the teachings of Bluestone to hold control shaft at the determined length.

    PNG
    media_image6.png
    692
    560
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kerentoff (US Patent No. 2183292 A) Gottlieb
Rosenberg (US 2114115).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762